DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed August 24, 2021 has been entered. Claims 1-15 and 21-24 remain pending in the application. Claims 16-20 have been cancelled. Applicant’s amendments to the specification have overcome the objection to the specification previously set forth in the Non-Final Office Action mailed March 25, 2021.

Information Disclosure Statement
The information disclosure statement filed August 24, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS is not signed. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
	It is noted that the Remarks, on page 6, state “Please consider this response a petition to accept color illustrations.” However, a formal petition under 37 CFR 1.84(a)(2) must be filed and granted in order for color drawings to be accepted. See for example the petition filed 07/30/18 in the parent application 15819751. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lessing et al. (US 2013/0096492) in view of Pak (US 2012/0171179).

 method for treating osteoarthritic disorders (“a method for stimulating formation of cartilage at a defect in a first tissue site having an articulating surface within a joint and an opposing surface adjacent a second tissue site” [0012]; “Cartilage defects may be caused by trauma, surgery, wear, arthritis, or cancer as described above, or may be congenital” [0031]), said method comprising: identifying an area of osteoarthritis (articular defect 48) of articular cartilage (lower articular cartilage 40) in a peripheral joint (knee joint 30) that comprises a first bone (tibia 34) and a second bone (femur 36); creating within said first bone a pathway to a bone-cartilage interface (interfacing surface 44) associated with said area of osteoarthritis (“a hole is drilled in the tibia 34, or the subchondral bone, underneath the defects 48, 58. The vacuum manifold 104 is then positioned within the hole so that the vacuum manifold 104 is positioned beneath the defects 48, 58” [0039]; “a vacuum manifold 104 for deploying into the head of the tibia 34 adjacent the lower interfacing surface 44 of the lower articular cartilage 4” [0031], wherein the “pathway” is the full path through which the therapeutic solution 112 flows, from delivery manifold 102, through the cartilage and bone, and out through the vacuum manifold 104 [0031]; Figure 1A); and delivering a bone-cartilage interface therapeutic material (therapeutic solution 112) that is capable of causing growth of said articular cartilage ([0032]), through said pathway, sufficiently close to said bone-cartilage interface so that said method is effective to cause an increase in a thickness of said articular cartilage (“The vacuum manifold 104 may be used for delivering reduced pressure to the interfacing surfaces 44, 55, 56 from within the head of the tibia 34 as indicated by the dashed arrows 105. Providing reduced pressure within the head of the tibia 34 draws the therapeutic solution 112 through the lower articular cartilage 40 and/or the meniscus 50 from the articular and meniscus defect surfaces 49, 59 of the cartilage defects to the lower portions of the articular defect 48 and the meniscus defect 58…the system 100 may also be used for the removal of fluids from the tissue site including, for example, the removal of exudates and excess therapeutic solution [0031] wherein the therapeutic material is delivered first by fluid delivery manifold 102, drawn through the cartilage and bone-cartilage interface, and  finally excess is removed through the pathway through vacuum manifold 104; see Figure 1A). 
Modified Lessing fails to explicitly teach that the increase in thickness of said articular cartilage is determined by comparing a pre-procedure MRI measurement and a three-month post-procedure MRI measurement. Pak teaches a method of treating osteoarthritic disorders comprising delivering a therapeutic material effective to cause an increase in a thickness of said articular cartilage (“percutaneously injected autologous ADSCs, PRP, hyaluronic acid, calcium chloride and dexamethasone could be able to regenerate cartilage in human osteoarthritis” [0113]) as determined by comparing a pre-procedure MRI measurement and a three-month post-procedure MRI measurement (“Post treatment MRI taken at the 12th week…FIG. 3 is MRI Sagital T2 view. Pre- and post treatment MRI shows increased height of medial meniscus cartilage and articular cartilage” [0124-0125]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method of Lessing to include that the increase in thickness of said articular cartilage is determined by comparing a pre-procedure MRI measurement and a three-month post-procedure MRI measurement based on the teachings of Pak to provide verification that the method is effective at regenerating cartilage (Pak [0114-0125]).  

Regarding claim 2, modified Lessing teaches the method of claim 1, further comprising performing said identifying step, said creating step, and said delivering said bone-cartilage interface therapeutic material step on said second bone (“the system 100 may be used in a similar fashion to disperse therapeutic solution to repair cartilage defects in the upper articular cartilage 41 by changing the position of the manifold to be in the femur 36.” [0031]).

Regarding 3, modified Lessing teaches the method of claim 1, wherein said bone-cartilage interface therapeutic material (therapeutic solution 112) is selected from the group 

Regarding claims 5 and 6, modified Lessing teaches the method of claim 1. Modified Lessing fails to explicitly teach the method further comprising delivering a clot-forming substance into said first bone, wherein said clot-forming substance is selected from the group consisting of: a calcium chloride solution; and thrombin. Pak teaches a method for treating osteoarthritic disorders comprising delivering a bone-cartilage interface therapeutic material effective to cause an increase in thickness of articular cartilage into a first bone, further comprising delivery of a calcium chloride into the first bone (“17 cc mixture of ADSCs, PRP, hyaluronic acid and CaCl.sub.2 were injected into the femoral head under the ultrasound guidance.” [0103]; “the present invention provides a pharmaceutical composition for articular cartilage disease comprising adipose-derived stem cells (ADSCs), platelet rich plasma (PRP), CaCl.sub.2, hyaluronic acid and dexamethasone. By using the composition, it is possible to regenerate articular cartilage” [0045]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the method of Lessing to include delivering calcium chloride solution into said first bone based on the teachings of Pak to activate the platelets within the bone-cartilage interface therapeutic material in order to facilitate regeneration of cartilage (Pak [0102]).

knee (knee joint 30) or a hip.

Regarding claim 8, modified Lessing teaches the method of claim 1, wherein said peripheral joint is a knee (knee joint 30), and wherein said bone-cartilage interface therapeutic material is delivered into a femoral medial compartment or a femoral lateral compartment or into a tibial compartment (Figure 1A). 

Regarding claim 21, modified Lessing teaches the method of claim 1, further comprising delivering, at any time during said method, a joint therapeutic material (therapeutic solution 112) into said peripheral joint between said first and second bones (“The fluid delivery manifold 102 may be used for delivering a therapeutic solution 112 to the defect surfaces 49, 59 of the cartilage defects from within the synovial membrane 60 as indicated by solid arrows 103” [0031]; Figure 1A).

Regarding claim 4, modified Lessing teaches the method of claim 21, wherein said bone-cartilage interface therapeutic material and said joint therapeutic material are identical to each other (Figure 1A, wherein both materials are therapeutic solution 112).

Regarding claims 23 and 24, Lessing teaches a method for treating osteoarthritic disorders (“a method for stimulating formation of cartilage at a defect in a first tissue site having an articulating surface within a joint and an opposing surface adjacent a second tissue site” [0012]; “Cartilage defects may be caused by trauma, surgery, wear, arthritis, or cancer as described above, or may be congenital” [0031]), said method comprising: identifying an area of osteoarthritis (articular defect 48) of articular cartilage (lower articular cartilage 40) in a peripheral joint (knee joint 30) that comprises a first bone (tibia 34) and a second bone pathway to a bone-cartilage interface (interfacing surface 44) associated with said area of osteoarthritis (“a hole is drilled in the tibia 34, or the subchondral bone, underneath the defects 48, 58. The vacuum manifold 104 is then positioned within the hole so that the vacuum manifold 104 is positioned beneath the defects 48, 58” [0039]; “a vacuum manifold 104 for deploying into the head of the tibia 34 adjacent the lower interfacing surface 44 of the lower articular cartilage 4” [0031], wherein the “pathway” is the full path through which the therapeutic solution 112 flows, from delivery manifold 102, through the cartilage and bone, and out through the vacuum manifold 104 [0031]; Figure 1A); and delivering a bone-cartilage interface therapeutic material (therapeutic solution 112) that is capable of causing preservation of said articular cartilage ([0032], wherein the articular cartilage surrounding the defect 48 is preserved), through said pathway, sufficiently close to said bone-cartilage interface so that said method is effective to preserve a thickness of said articular cartilage (“The vacuum manifold 104 may be used for delivering reduced pressure to the interfacing surfaces 44, 55, 56 from within the head of the tibia 34 as indicated by the dashed arrows 105. Providing reduced pressure within the head of the tibia 34 draws the therapeutic solution 112 through the lower articular cartilage 40 and/or the meniscus 50 from the articular and meniscus defect surfaces 49, 59 of the cartilage defects to the lower portions of the articular defect 48 and the meniscus defect 58…the system 100 may also be used for the removal of fluids from the tissue site including, for example, the removal of exudates and excess therapeutic solution [0031] wherein the therapeutic material is delivered first by fluid delivery manifold 102, drawn through the cartilage and bone-cartilage interface, and  finally excess is removed through the pathway through vacuum manifold 104; see Figure 1A). 
Modified Lessing fails to explicitly teach that the preservation of thickness of said articular cartilage is determined by comparing a pre-procedure MRI measurement and a three-month post-procedure MRI measurement. Pak teaches a method of treating osteoarthritic disorders comprising delivering a therapeutic material effective to cause an increase in a .  

Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 as well as the declaration under 37 CFR 1.132 filed August 24, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, specifically Bagga et al. (US 2011/0125265).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783